Opinion by
Wilson, J.
On December 19, 1957, there was issued T. D. 54506, effective March 20, 1958, wherein the Bureau of Customs held that such merchandise as is now before the court, which had been previously classified as waste, not specially provided for, should be classified under paragraph 1105, by similitude to card waste, not carbonized, at 9 cents per pound. At the trial, it was stipulated that the merchandise is the same in all material respects as that the subject of T. D. 54506, and that it was properly dutiable, as claimed. Since the entries herein covered the period from January 3, 1957, through and including June 17, 1957. and upon the agreed facts of record, the claim of the plaintiff was sustained.